Case: 10-40293     Document: 00511193626          Page: 1    Date Filed: 08/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           August 4, 2010

                                     No. 10-40293                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



KELSEY HACKLER DRENNAN, Individually and on Behalf of All Other
Persons Similarly Situated,

                                                   Plaintiff-Appellant
v.

FIRST RESOLUTION INVESTMENT CORPORATION; HOSTO &
BUCHAN, PROFESSIONAL LIMITED LIABILITY CORPORATION;
MELVIN THATHIAH,

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 2:08-CV-461


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Kelsey Hackler Drennan appeals from the Order of the
District court that adopted the Report and Recommendation of the magistrate
judge and granted the motion of the Defendants-Appellees for a judgment on the
pleadings pursuant to Rule 12(c), resulting in the dismissal of Drennan’s suit


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-40293    Document: 00511193626       Page: 2    Date Filed: 08/04/2010

                                   No. 10-40293

grounded in the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692.
The gravamen of Drennan’s claim is that the conduct of First Resolution
Investment Corporation, as assignee of Drennan’s credit card debt, and of the
remaining Defendants-Appellees as attorneys-at-law              representing First
Resolution in filing a state court suit against Drennan styled as a suit on a
sworn account, violated the FDCPA.
      In a thoughtful, thorough, and exhaustive analysis of the pleadings that
set forth Drennan’s claims, the magistrate judge concluded that, even when
considering all of the well-pleaded facts in the complaint as being true, the filing
of a suit on account to collect a credit card debt did not constitute either a false
or misleading representation or one that was so harassing, oppressive, or
unconscionable that it was actionable under the FDCPA, even if, arguendo, the
use of a suit on account on a credit card debt did not meet the necessary
requirements of Texas’s Rule 185 or any other such rules or regulations. The
district court adopted the Report and Recommendation of the magistrate judge,
and granted the motion of Defendants-Appellees to dismiss Drennan’s action on
the pleading. The court concluded that the circumstances of this case do not
constitute a violation of the FDCPA, even if the underlying action was not a
proper suit on a sworn account.
      We have carefully reviewed the record on appeal and the applicable law
as presented in the briefs of the parties, and we have considered the Report and
Recommendation of the magistrate judge and the order of the district court. As
a result, we are satisfied that the district court correctly disposed of this matter.
For essentially the reasons set forth in the Report and Recommendations of the
magistrate judge, the order of the district court is, in all respects,
AFFIRMED.




                                          2